Citation Nr: 1639151	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for right shoulder recurrent dislocation with chronic anterior scapulohumeral subluxation and degenerative joint disease (major).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from December 2000 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, granted service connection for right shoulder joint instability with an evaluation of 10 percent effective September 24, 2010.

In August 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  

Although the Veteran requested a hearing before the Board when he filed his substantive appeal, he appears to have withdrawn his request.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

A November 2012 DRO decision increased the evaluation for right shoulder recurrent dislocation with chronic anterior scapulohumeral subluxation and degenerative joint disease (right shoulder disability) to 20 percent effective September 24, 2010.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable). 




FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his right shoulder disability is manifested by recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, but not fibrous union of the humerus, nonunion of the humerus, or loss of humerus head.  

2.  The Veteran has one scar on his right posterior shoulder from arthroscopic surgery performed during his military service, which is stable, not painful, covers an area of less than 39 square centimeters, and does not cause any functional limitation.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for an initial disability rating of 30 percent, but no more, for right shoulder disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5202 (2015).

2.  The criteria for an initial noncompensable disability rating for a scar on the right posterior shoulder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

The Veteran was provided VA examinations in September 2010, October 2012, and November 2015 to evaluate his right shoulder disability.  The Board finds the examination reports to be adequate for rating purposes, as the examiners interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's right shoulder disability in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.


II.  Increased Rating

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Id. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran seeks a higher initial evaluation for his right shoulder disability that is rated as 20 percent disabling under Diagnostic Code 5010-5202.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic Code 5202 pertains to other impairment of the humerus. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  In turn, degenerative arthritis, established by X-ray findings, is rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where the limitation of motion is noncompensable, a rating of 10 percent is for application, to be combined, not added, under Diagnostic Code 5003.  A maximum schedular rating of 20 percent is available when degenerative arthritis of two or more major joints or two or more minor joint groups is accompanied by occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  As such, the Veteran's current 20 percent rating equals the highest schedular rating available under the diagnostic codes for arthritis. 

With regard to the major (i.e., dominate) extremity under Diagnostic Code 5202, impairment of the humerus, malunion with moderate deformity warrants a 20 percent disability rating, while marked deformity warrants a 30 percent disability rating.  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level is evaluated as 20 percent disabling.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is evaluated as 30 percent disabling.  A fibrous union of the humerus is evaluated as 50 percent disabling; a nonunion of the humerus (false flail shoulder) is evaluated as 60 percent disabling; and loss of head of humerus (flail shoulder) is evaluated as 70 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015). 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).

Background 

At a September 2010 VA examination, the Veteran reported that any activity where his right arm hung down or he inadvertently twisted or rotated his right arm resulted in subluxation or dislocation.  His shoulder dislocated four to five times per week, mostly when he slept and rolled over on it.  The dislocations lasted hours and were of moderate severity.  He had been working security for one month and had lost no time from work during the past 12-month period due to his disability.  He did not use any assistive devices and reported no incapacitating events.  

On examination, the Veteran was noted to be right hand dominant.  There was mild tenderness with palpation of the distal anterior shoulder.  Anterior subluxation was noted with external rotation and abduction.  There was no ankylosis or other objective joint abnormality.  Active range of motion on repetitive- use testing was abduction to 120 degrees, flexion to 130 degrees, external rotation to 55 degrees, and internal rotation to 70 degrees.  There was partial anterior subluxation noted with external rotation to 60 degrees.  There was objective evidence of pain on active motion.  Muscle strength in the right arm and shoulder was 5/5 without evidence of muscle atrophy.  The neurological examination of the right upper extremity was normal.  X-rays revealed possible degenerative cysts, but intact shoulder alignment.  

At his August 2012 DRO hearing, the Veteran testified that his right shoulder was becoming increasingly unstable.  It dislocated in his sleep and two to three additional times a week.  It was becoming increasing difficult to shovel snow, weed whack, or do anything that required him to use his arms in any way.  When he put his shoulder back in to place, it would pinch a nerve in his back and he had a little bit of pain then.  He had to use guarding techniques all of the time with his shoulder to try to keep it intact when he was doing everyday tasks.  Every time he made a movement that was unguarded, the shoulder would slip out of joint.  He took Motrin 800 milligram tablets on a regular basis and Percocet in the case of a major incident.  He wore a sling occasionally if he had hurt himself and was sore, or if he was going to take a long walk where he would get fatigued and lose his guard.  

At an October 2012 VA examination, the Veteran reported that his shoulder dislocated daily in his sleep, and while walking if he was not guarding his shoulder.  He wore a sling on his right arm when he was hiking or camping.  He was working as an intelligence analyst and had not missed any days of work in the past 12 months due to his shoulder disability.  On examination, his initial range of motion for abduction was 140 degrees with pain beginning at 120 degrees, and flexion was 140 degrees with pain beginning at 100 degrees.  During flexion measurements, there was recurrent, visible, and palpable anterior subluxation of the right shoulder, which did not occur with abduction.  He exhibited tenderness or pain on palpation of the shoulder and guarding of the shoulder.  There was a history of guarding of movement only at the shoulder level.  The right shoulder was 3 centimeters (cms) higher than the left shoulder due to muscle guarding.  There was no ankylosis or malunion/nonunion of the clavicle or scapula.  Muscle strength was 5/5.  The examiner found the right shoulder disability did not impact the Veteran's ability to work.  X-rays revealed degenerative or traumatic arthritis of the shoulder.  

The Veteran had three anterior and one posterior scars on the right shoulder from previous arthroscopic surgery.  The anterior scars measured 1 cm x 0.2 cm, 2 cms x 0.2 cm, and 1 cm x 0.2 cm, and the posterior scar measured 1 cm x 0.2 cm.  As such, the total area of all the related scars was less than 39 square cms.  All of the scars were linear, non-tender, deep, skin colored, stable, and smooth.  They were without elevation, depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion.

The Veteran was afforded a third VA examination in November 2015 at which he reported nearly daily should dislocations.  He also reported that his function was limited in that he had to do thing close to him or his shoulder would dislocate.  On examination, his initial range of motion was normal for flexion, abduction, external rotation, and internal rotation, without any objective evidence of tenderness or pain.  Muscle strength was 5/5 without muscle atrophy.  Guarding of movement was noted at only the shoulder level.  There was no ankylosis or malunion/nonunion of the clavicle or scapula.  No loss of humerus head, nonunion, or fibrous union of the humerus was found.  The Veteran did not exhibit malunion of the humerus with moderate or marked deformity.  The examiner noted one scar on the posterior shoulder that measured 1 cm x 0.1 cm that was not painful or unstable.  The Veteran did not use any assistive devices.  

Analysis

After a careful and thorough review of all the medical and lay evidence of record and resolving doubt in favor of the Veteran, the Board finds that the Veteran's right shoulder disability more nearly approximates the rating criteria for a 30 percent evaluation under Diagnostic Code 5202.

Under Diagnostic Code 5202, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent disabling.  The Board is cognizant that the criteria under Diagnostic Code 5202 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

While the Veteran's disability is manifested by very frequent episodes of dislocation in the present case, all of the VA examiners found the Veteran exhibited guarding only at the shoulder, not of all arm movements.  Nonetheless, the Board is persuaded that the Veteran's testimony that he had to use guarding techniques all of the time, his report that his shoulder dislocated while walking if he was not guarding his shoulder, his report that he used a sling when he was fatigued and would lose his guarding, as well as the limitation in motion found on two of the VA examinations and the Veteran's need to perform activities close to him to prevent his shoulder from dislocating, are indicative that the Veteran was actually guarding all arm movements to avoid the dislocation of his shoulder.  As such, the Board resolves doubt in favor of the Veteran and finds that the manifestations of his shoulder disability more nearly approximate the criteria for a 30 percent disability rating.  A higher evaluation is not warranted under Diagnostic Code 5202 because no loss of humerus head, nonunion of the humerus, or fibrous union of the humerus was found.  

The Board has considered whether other diagnostic codes are applicable that would allow for a higher rating of the Veteran's right shoulder disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  

Diagnostic Code 5200 provides for evaluations of 40 and 50 percent; however, ankylosis of the scapulohumeral articulation must be shown, which is not present in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2015).  A maximum 40 percent rating is assignable under Diagnostic Code 5201for the major upper extremity when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  The evidence shows that the Veteran's arm motion is much greater than 25 degrees from his side, so Diagnostic Code 5201also is not for application.  As such, no diagnostic codes that pertain to the shoulder and arm allow for a higher evaluation.  

At his August 2012 DRO hearing, the Veteran testified that when he put his shoulder back in to place, it would pinch a nerve in his back and he had a little bit of pain then.  Accordingly, the Board has considered whether a separate rating is warranted for any neurological impairment.  However, the competent medical evidence either does not show or is silent as to any associated nerve impairment.  The Board finds the Veteran's lay assessment here is insufficient to establish the presence of right shoulder neurological symptomatology, as he lacks the competency to provide a medical diagnosis and etiological opinion regarding the presence and/or cause of any alleged shoulder nerve deficit.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to diagnose a simple condition, such as a broken leg, but not to diagnose a form of cancer).  Thus, the evidence does not support the assignment of a separate compensable disability rating for neurological impairment.

Two VA examiners found that the Veteran had scars from arthroscopic surgical procedures performed during his military service.  While the October 2012 VA examiner found the Veteran had three anterior and one posterior scars, the November 2015 VA examiner found that only one scar remained on the Veteran's posterior shoulder.  As such, the Board finds that entitlement to service connection for one scar on the Veteran's posterior shoulder is warranted, and hereby grants service connection for the scar.  Because all of the necessary findings are present to rate the scar, the Board will proceed to assign a diagnostic code and provide an evaluation for it.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  Of these, Diagnostic Code 7800 applies to scarring of the head, face, and neck and is, thus, inapplicable to the Veteran's shoulder scar. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size of the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square cms) but less than 12 square inches (77 square cms), with higher ratings being available for larger affected areas.  

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square cms).  

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).

Diagnostic Code 7805 directs to evaluate any disabling effect(s) not considered in a rating provided under the diagnostic codes for scars under an appropriate diagnostic code.

Because the Veteran's scar covers only .1 square cm. and is linear, Diagnostic Codes 7801 and 7802 are not for application.  Diagnostic Code 7805 also is not applicable.  The scar is skin colored, smooth, and without elevation, depression, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion.  Therefore, there are no disabling effects from the scar.  

The Board finds the Veteran's scar is most appropriately rated under Diagnostic Code 7804, which is based on the number of scars present.  However, as the single scar is not painful or unstable, only a noncompensable rating is warranted.  Accordingly, the Board finds that the Veteran is entitled to a noncompensable evaluation under Diagnostic Code 7804 for one scar on the posterior shoulder for the entire appeal period.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2015).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

At the September 2010 VA examination, the Veteran described constant low grade pain with flares-ups on a weekly basis.  During a flare-up he rested for two to three hours and did not move his shoulder.  He could not run due to recurrent right shoulder dislocation.  He could lift if the item to be lifted was at table level and his right shoulder was not unstable.  

At the October 2012 VA examination, the Veteran described a constant 5/10 throbbing pain that increased to 10/10 when his shoulder slide out of joint.  He denied that flare-ups impacted the function of the shoulder.  Following repetitive-use testing, range of motion for abduction decreased 10 degrees to 130 degrees, but flexion was unchanged.  External rotation was to 70 degrees and internal rotation was to 30 degrees, both without change after DeLuca testing.  Functional loss after repetitive-use testing was less movement than normal and pain on movement.  

At his November 2015 VA examination, the Veteran reported that his function was limited in that he had to do thing close to him or his shoulder would dislocate.  On examination, range of motion continued to be normal after repetitive-use testing without any additional loss of function due to repetitive use-testing, pain, weakness, fatigability, or incoordination.  During a flare-up, i.e., when the shoulder was dislocated, weakness significantly limited functional ability.  The functional impact of the disability was that the Veteran was unable to lift with his arms away from the body.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for loss of function of the right shoulder.  After carefully reviewing the evidence, the Board finds that a higher rating is not warranted in light of the factors considered in DeLuca or Mitchell.  Although the Veteran reported flare-ups consisting of dislocations of the shoulder and functional limitations as set forth above, the Board emphasizes that the Veteran is already rated based on instability, more motion than is normal, guarding, and limitation of motion, including pain associated with the foregoing.  As such, his current high rating contemplates a significant amount of functional impairment.  The VA examiners did not find significant additional limitation of motion following repetitive-use testing.  While less movement, pain, and weakness were found with repetitive movement and dislocations, these symptoms would again be contemplated by the Veteran's current rating.  Moreover, the Veteran denied missing work due to his shoulder disability and incapacitating episodes.  The above findings simply fail to demonstrate additional limitations of function so as to warrant a higher rating.  

In sum, the Veteran's service-connected right shoulder disability most nearly approximates the criteria for a rating of 30 percent during the entire period on appeal under Diagnostic Code 5202.  The benefit of the doubt has been afforded to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 4.3 (2015).

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right shoulder disability, which are primarily dislocation and less movement of the shoulder and arm, are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable because the evidence shows the Veteran is employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to an initial disability rating of 30 percent for right shoulder recurrent dislocation with chronic anterior scapulohumeral subluxation and degenerative joint disease for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial noncompensable disability rating for a single scar on the right posterior shoulder for the entire period on appeal is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


